CAMERON, Chief Judge
(dissenting).
I regret that I must dissent.
I believe that the procedure followed by the corporation in the Superior Court amounts to a collateral attack of the judgment of the Justice Court.
Further, although not raised, it should be pointed out the office manager was not known to be a member of the Bar when he attempted to represent the corporation in the Justice Court. That the resulting “answer” was defective is hardly surprising and I do not feel it unjust that the corporation should now suffer for the errors of its agent.